USCA11 Case: 21-13920   Document: 42-1     Date Filed: 12/06/2022   Page: 1 of 8




                                                 [DO NOT PUBLISH]
                                  In the
              United States Court of Appeals
                        For the Eleventh Circuit

                         ____________________

                               No. 21-13920
                         Non-Argument Calendar
                         ____________________

       UNITED STATES OF AMERICA,
                                                     Plaintiff-Appellee,
                                  versus
       ANDRE T. PAIGE,


                                                 Defendant-Appellant.


                         ____________________

                Appeal from the United States District Court
                     for the Middle District of Florida
                D.C. Docket No. 8:02-cr-00508-WFJ-TGW-1
                         ____________________
USCA11 Case: 21-13920    Document: 42-1      Date Filed: 12/06/2022   Page: 2 of 8




       2                     Opinion of the Court               21-13920


                           ____________________

                                 No. 21-13958
                           Non-Argument Calendar
                           ____________________

       ANDRE T. PAIGE,
                                                    Petitioner-Appellant,
                                    versus
       UNITED STATES OF AMERICA,


                                                    Respondent-Appellee.


                           ____________________

                 Appeal from the United States District Court
                       for the Middle District of Florida
                  D.C. Docket No. 8:20-cv-01437-WFJ-TGW
                           ____________________

       Before ROSENBAUM, JILL PRYOR, and MARCUS, Circuit Judges.
       PER CURIAM:
             Andre Paige appeals the district court’s modification of his
       sentence, which now consists of a total sentence of life
USCA11 Case: 21-13920       Document: 42-1      Date Filed: 12/06/2022      Page: 3 of 8




       21-13920                Opinion of the Court                           3

       imprisonment plus a consecutive 720 months’ imprisonment. The
       district court imposed this new sentence after it granted Paige’s 28
       U.S.C. § 2255 motion and vacated a conviction that carried a con-
       current life sentence under United States v. Davis, 139 S. Ct. 2319
       (2019). The district court then granted a certificate of appealability
       (“COA”) as to whether it abused its discretion in failing to hold a
       resentencing hearing before imposing its modified sentence. After
       thorough review, we affirm.
               We review our own appellate jurisdiction de novo. United
       States v. Cody, 998 F.3d 912, 914 (11th Cir. 2021), cert. denied, 142
       S. Ct. 1419 (2022). “Unless a circuit justice or judge issues a certifi-
       cate of appealability, an appeal may not be taken to the court of
       appeals from . . . the final order in a proceeding under section
       2255.” 28 U.S.C. § 2253(c)(1)(B). A COA may issue “only if the
       applicant has made a substantial showing of the denial of a consti-
       tutional right.” Id. § 2253(c)(2). That is, a COA “must specify what
       constitutional issue jurists of reason would find debatable,” even
       when a prisoner seeks to appeal a procedural error. Spencer v.
       United States, 773 F.3d 1132, 1138 (11th Cir. 2014) (en banc). The
       failure to specify a constitutional issue will result in vacatur of the
       COA. Id.
              We review a district court’s choice of § 2255 remedy for
       abuse of discretion. United States v. Brown, 879 F.3d 1231, 1235
       (11th Cir. 2018). A district court abuses its discretion if its choice of
       remedy is contrary to law. Id.
USCA11 Case: 21-13920     Document: 42-1      Date Filed: 12/06/2022    Page: 4 of 8




       4                      Opinion of the Court                21-13920

              When a district court grants a motion to vacate under
       § 2255, it must first vacate and set aside the judgment and then
       choose from four distinct remedies: (1) discharge the prisoner;
       (2) resentence the prisoner; (3) grant the prisoner a new trial; or
       (4) correct the prisoner’s sentence. Id. “The district court has
       broad discretion to choose between these remedies.” United States
       v. Thomason, 940 F.3d 1166, 1171 (11th Cir. 2019). However, “the
       Due Process Clause places a limit on that discretion.” Id.
              Notably, when a district court vacates a single count in a
       multi-count conviction, it has discretion to determine if it needs to
       conduct a full resentencing to ensure that the sentence complies
       with 18 U.S.C. § 3553(a). Id. at 1172. A district court does not need
       to conduct a full resentencing when correcting an error does not
       change the guideline range or make the sentence more onerous.
       Id. A resentencing may be necessary, though, “when a court must
       exercise its discretion in modifying a sentence in ways it was not
       called upon to do at the initial sentencing,” like when a district
       court vacates a mandatory-minimum sentence and is then able to
       consider the sentencing factors for the first time. Id. at 1173 (quo-
       tations omitted). “[W]hen a defendant’s sentence has been set
       aside on appeal and his case remanded for resentencing, a district
       court may consider evidence of a defendant’s rehabilitation since
       his prior sentencing . . . .” Pepper v. United States, 562 U.S. 476,
       490 (2011).
             In United States v. Fowler, we described the “sentencing
       package doctrine” as a common judicial practice used when courts
USCA11 Case: 21-13920      Document: 42-1      Date Filed: 12/06/2022     Page: 5 of 8




       21-13920                Opinion of the Court                         5

       sentence multiple, interrelated and interconnected counts of con-
       viction. 749 F.3d 1010, 1015 (11th Cir. 2014). We explained that
       the underlying rationale of this practice is that “when a conviction
       on one or more of the component counts is vacated for good, the
       district court should be free to reconstruct the sentencing package
       . . . to ensure that the overall sentence remains consistent with the
       guidelines.” Id. We noted that a “criminal sentence in a multi-
       count case is, by its nature, a package of sanctions that the district
       court utilizes to effectuate its sentencing intent consistent with the
       Sentencing Guidelines.” Id. at 1015 (quotations omitted). We
       added that a district court may revise a sentence after direct appeal
       or a § 2255 proceeding so that the overall sentencing of the remain-
       ing counts is consistent with the § 3553(a) factors. Id. at 1017. Im-
       portantly, the district court in Fowler had made clear at resentenc-
       ing -- after it granted a § 2255 motion -- that it viewed Fowler’s sen-
       tence as a “package sentence” where Fowler was initially sentenced
       to life on Count 1, which was vacated, and sentenced to a consec-
       utive 10-year term on Count 2. 749 F.3d at 1017–18. We said that
       “[a]s the architect of a sentence structure that has been partially
       dismantled by a conviction being vacated, the district court can re-
       design and rebuild it to achieve the original purpose and conform
       to code.” Id. at 1018.
              The First Step Act of 2018 amended 18 U.S.C. § 924(c)(1)(A)
       to state that the enhanced statutory penalties for subsequent
       § 924(c) convictions apply only to a “violation of this subsection
       that occurs after a prior conviction under this subsection has
USCA11 Case: 21-13920      Document: 42-1     Date Filed: 12/06/2022     Page: 6 of 8




       6                      Opinion of the Court                 21-13920

       become final.” First Step Act of 2018, Pub. L. No. 115-391, § 403(a),
       132 Stat. 5194, 5221–22 (2018). The Supreme Court has clarified
       that sentencing courts may consider the mandatory consecutive
       sentences under § 924(c) when calculating other sentences. Dean
       v. United States, 137 S. Ct. 1170, 1176–77 (2017).
               For starters, we have jurisdiction to determine Paige’s ap-
       peal on the merits. The crux of his appeal is grounded in whether
       his due process rights were violated by the district court’s choice of
       remedy, and we’ve indicated that the Due Process Clause limits the
       district court’s discretion in choosing the appropriate § 2255 rem-
       edy. Thomason, 940 F.3d at 1171; Spencer, 773 F.3d at 1138. Sim-
       ilarly, reasonable jurists could debate whether choosing a particu-
       lar remedy over another after relief from a § 2255 motion -- like
       here, where the district court chose to modify a sentence instead of
       holding a resentencing hearing to consider additional evidence of
       post-sentencing rehabilitation and intervening statutory develop-
       ments -- denies a defendant due process. Spencer, 773 F.3d at 1138.
       Therefore, the COA in this case is proper, and we have the author-
       ity to address Paige’s claims on the merits. Id.; 28 U.S.C. §
       2253(c)(2).
              Nevertheless, the district court did not abuse its discretion
       by modifying Paige’s sentence without holding a new sentencing
       hearing. Brown, 879 F.3d at 1235. As the record reflects, after
       granting Paige’s § 2255 motion and vacating one of his convictions,
       the district court reimposed a total sentence of life imprisonment
       (concurrently, on two counts) plus 60 years’ imprisonment -- which
USCA11 Case: 21-13920      Document: 42-1     Date Filed: 12/06/2022     Page: 7 of 8




       21-13920               Opinion of the Court                         7

       was the same sentence as previously imposed, minus another con-
       current life sentence for the one vacated count. We’ve made it
       clear that a district court has broad discretion to choose between
       different remedies after it grants a § 2255 motion and to choose
       whether a resentencing hearing is appropriate when one count is
       vacated in a multi-count conviction. Thomason, 940 F.3d at 1171–
       72. In this case, the district court explained that a resentencing
       hearing was not necessary because Paige’s guideline range re-
       mained unchanged and the sentence was not more onerous, and
       Paige does not argue that there has been any material change in the
       guidelines that would have affected him. Id. at 1173. As Paige con-
       cedes, even under the new guidelines that he would have liked to
       raise at a new sentencing hearing, his sentence would continue to
       be a life sentence (concurrent on two counts) plus an additional 27
       years (instead of an additional 60 years), leaving his life sentence
       intact. 18 U.S.C. § 924(c)(1)(A).
               Further, although there have been changes in the statutory
       scheme with the passage of the First Step Act, the district court was
       not compelled to modify Paige’s sentence in a different manner
       than it did at the initial sentencing; indeed, in imposing Paige’s new
       sentence, the district court still was not in a position to vacate a
       mandatory-minimum sentence and then consider the sentencing
       factors for the first time. Thomason, 940 F.3d at 1173. The most
       the district court could have done would have been to decrease his
       sentences on the other concurrent terms or reduce the consecutive
       penalties on his § 924(c) counts to the new mandatory minimums,
USCA11 Case: 21-13920       Document: 42-1      Date Filed: 12/06/2022      Page: 8 of 8




       8                       Opinion of the Court                   21-13920

       which, again, would not decrease his total sentence below life im-
       prisonment. Id.
               It’s also worth noting that Paige’s case is factually and legally
       distinguishable from his codefendant’s appeal in Fowler because
       Paige had two remaining concurring life sentences plus mandatory
       consecutive terms of imprisonment, even after he obtained § 2255
       relief. Fowler, for his part, only had a single ten-year sentence of
       consecutive imprisonment remaining. Fowler, 749 F.3d at 1017–
       18. So although the district court could have treated Paige’s sen-
       tence as a package because it involved multiple counts and rebuilt
       it upon resentencing, it was not required to do so, nor did it abuse
       its discretion by declining to do so. Id. at 1018.
               Accordingly, the district court did not abuse its discretion by
       choosing to modify Paige’s sentence instead of holding a resentenc-
       ing hearing. Thomason, 940 F.3d at 1172. Moreover, because
       Paige was not entitled to a resentencing hearing in general, the dis-
       trict court did not abuse its discretion by failing to address any new
       arguments Paige would have liked to raise about, for example, his
       post-sentencing rehabilitation or the evolving legal landscape sur-
       rounding the sentencing of young adults at resentencing. Accord-
       ingly, we affirm.
              AFFIRMED.